Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 20, Claim 20 recites “one of the plurality of digital signatures” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, Examiner will interpret this limitation as “one of the plurality of generic signatures” to match the language previously recited in line 5.  Appropriate correction is required. 

The remainder of dependent Claims 21-22 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6, 8-17 and 20-22 are within the four statutory categories.  Claims 1-6, and 8-17 are drawn to a system for detecting changes in user activity, which is within the four statutory categories (i.e. machine).  Claims 20-22 are drawn to a method for detecting changes in user activity, which is within the four statutory categories (i.e. process). 
Claim 1 recites: storing signature data corresponding to an activity, receiving current activity data for a user and determining a signature for the user based on the activity data, identifying a current activity and a sub-activity that match the stored signature data, adding one or more signatures for an activity when it is determined that there is no match between the determined signature data and the stored signature data, storing a normal activity pattern data comprising pattern data for previous instances of the identified current activity for the user, comparing the sub-activity to a previous sub-activity to identify a change, and generating an alert when a change is identified.  
The aforementioned identification, determination, and comparison limitations, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they 
Furthermore, the abstract idea for Claim 20 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 20 is that Claim 1 recites a system and its associated structural components, whereas Claim 20 recites a computer-implemented method.
Dependent Claims 2-6, 8-17 and 21-23 include other limitations, for example Claims 2 and 22 recite types of signature data, Claim 3 recites determining a motion signature for the current activity, Claim 4 recites enabling encryption of the signature data, Claim 5 recites interpreting the sensor data without any visual data, Claim 6 recites converting the signature data into a code and decoding the code to determine the activity data, Claim 8 recites a plurality of activities, Claim 9 recites utilizing machine learning to improve the stored data, Claim 11 recites types of current activities, and Claims 13-14 recite sensor placement for obtaining the signature data for the current activity, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 20.
Furthermore, Claims 1-6, 8-17, and 20-23 are not integrated into a practical application
amount to mere instructions to apply an exception – for example, the recitation of a processor and memory, and sensors to obtain data, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0021]-[0022] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of obtaining activity data, which amounts to limiting the abstract idea to the field of patient monitoring/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving current activity data for a user, which amounts to mere data gathering, recitation of processing the various types of data that are received from the various databases, which amounts to selecting a particular data source (e.g. a generic signature database) or type of data (e.g. signature data) to be manipulated, and/or the recitation of the generation of the alert based on the comparison results, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-6 and 21-23 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the generic sensors recited in dependent Claims 10, 12, 15-17, and 21), generally linking the abstract idea to a particular technological environment or field of use (e.g. the types of data recited in dependent Claims 2-3, 8, 11, and 22), and/or adding insignificant extra-solution activity to the abstract idea (e.g. the machine learning limitation recited in dependent Claim 9), and hence also do not integrate the aforementioned abstract idea into a practical application.
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0021]-[0022] of the Specification discloses that the additional elements (i.e. the processor, memory, and sensors) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing, receiving, processing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives activity data from a sensor, and transmits the data to a server over a network, e.g. see paragraph [0022] of the present Specification;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention 
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of activity data and normal activity pattern data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing the activity data and normal activity pattern data in a database and/or electronic memory, and retrieving the activity data and normal activity pattern data from storage in order to determine a change in activity and ultimately whether or not an alert should be generated;
Dependent Claims 2-6, 8-17, and 21-23 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements performing generic functions (e.g. the generic sensors performing generic data gathering functions recited in dependent Claims 10, 12, 15-17, and 21), and/or performing repetitive calculations (e.g. e.g. the determination of the motion signature recited in dependent Claim 3, the interpreting of the sensor data without any visual data recited in dependent Claim 5).
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination 
Therefore, whether taken individually or as an ordered combination, Claims 1-6, 8-17, and 20-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 10, 13, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs (Pub. No. US 2013/0245966) in view of Ciccolo (Pub. No. US 2002/0135484).

Regarding Claim 1, Burroughs discloses the following: A system for detecting changes in ability of an individual to perform an activity, comprising: 
a processor (The system includes a computing unit comprising a processor, e.g. see paragraph [0051].); 
a memory (The system includes a computing unit comprising a memory, e.g. see paragraph [0051].); 
a generic signature database stored within the memory and comprising at least one digital signature that corresponds to 3-D spatial motion at a plurality of locations on the individual performing the activity (The system includes a computer that stores a plurality of various templates (i.e. at least one signature) that are used to determine whether an action has been performed, e.g. see paragraphs [0084] and [0087].  Furthermore, the action templates include monitoring various body parts (i.e. a plurality of locations), for example an individual’s legs and wrists to identify specific basketball motions, wherein data pertaining to the various body parts may be obtained from a plurality of sensors, e.g. see paragraphs [0077]-[0080] and [0084].);
a decryptor, implemented as machine readable instructions that, when executed by the processor, cause the processor to:
receive, continuously or over a period of time, sensor data captured by a plurality of sensing devices attached, at a plurality of different locations, to the individual (The system includes a plurality of sensors attached to an individual at various locations, e.g. see paragraphs [0077]-[0080], wherein the sensors obtain data for various time periods, e.g. see paragraph [0087], ;
determine one or more current digital signature, defined by digital signals within the sensor data (The system processes the raw sensor data (i.e. digital signals within the sensor data) into processed data (i.e. a current digital signature) for the user, e.g. see paragraphs [0081] and [0083].);
identify a current activity and at least one current sub-activity being performed by the individual by matching the one or more current digital signatures to the at least one digital signature within the generic signature database (The system utilizes the processed sensor data (i.e. the current digital signatures) and the stored templates (i.e. the at least one digital signature within the generic signature database) to determine a current action or motion for the user, for example the system may determine the user is playing basketball or soccer (i.e. a current activity), wherein the user activity may include a plurality of different types of activities, for example dribbling, shooting, and jumping (i.e. at least one sub-activity), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].); and
a normal activity pattern database stored within the memory and that comprises a pattern of the activity previously determined for the individual (The system stores a user’s athletic history (i.e. a pattern of the activity previously determined for the individual), e.g. see paragraph [0112].); and 
an activity analyzer, implemented as machine readable instructions that, when executed by the processor, cause the processor to compare the at least on current sub-activity to at least one corresponding prior sub-activity to identify change in the current activity by the individual over time, and to generate an alert indicating the change when the change is identified (The system compares the user’s current activity with the athletic history data (i.e. the corresponding prior activity) and provides an indication (i.e. an alert) of a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best, e.g. see paragraphs [0103], [0105], [0118], and [0166].  Furthermore, it would be obvious to one ordinarily skilled in the art that the system can also identify when a detected sub-activity indicates a change in an activity – for example, the system detecting that the user is kicking and/or heading a ball (i.e. sub-activities) would indicate that the user is no longer playing basketball (i.e. an activity), e.g. see paragraph [0084].).
But Burroughs does not explicitly teach the following:
(A)	wherein the decryptor is further configured to, when the sensor data does not correlate to the digital signatures within the generic signature database, identify activity defined within the sensor data, and add one or more signatures defining the identified activity to the generic signature database.
(A)	Ciccolo teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to store standard behavior patterns in a memory device, e.g. see paragraphs [0035]-[0036], Figs. 2A-2B.  Furthermore, the system may then compare a detected behavior pattern to existing standard behavior patterns and, when no existing 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify Burroughs to incorporate the storing of a new behavior pattern as taught by Ciccolo in order to improve the system’s effectiveness at identifying alarming and non-alarming behavior patterns, e.g. see Ciccolo paragraph [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the one or more current digital signatures determined from the sensor data comprising one or more of displacement, velocity, acceleration, rotation (The system measures distance (i.e. displacement), e.g. see paragraph [0088], speed (i.e. velocity), e.g. see paragraph [0088], acceleration, e.g. see paragraph [0085], and body rotation, e.g. see paragraph [0123].).

Regarding Claim 3, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to determine, from one or more of distance, velocity, and acceleration within the sensor data, a motion signature for the current activity (The system utilizes detected movements, for example speed (i.e. velocity) above a certain rate of acceleration, to determine various performance metrics (i.e. a motion signature), for example a number of sprints or whether or not a user has jumped, e.g. see paragraphs [0097] and [0116].) and to collect, refine and create specific signature codes for a given activity or activity component, wherein the motion signature is a surrogate defining equivalent including one of a motion marker and a motion biomarker of that activity or activity component (The system defines (i.e. collects and creates) specific performance metrics (i.e. specific signature codes) for a given activity, for example defining a “jump” based on measured accelerometer data, e.g. see paragraph [0116], or “sprint” based on speed above a certain rate of acceleration, e.g. see paragraph [0097].  Additionally, the system enhances (i.e. refines) the user’s skills by prompting the user to perform specific moves (i.e. the specific signature codes), e.g. see paragraph [0138].).

Regarding Claim 5, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to interpret the sensor data and determine the current activity based upon the signature alone and without any other visual or other data (The system determines that a user has leapt (i.e. a current activity) based on accelerometer data and/or force data (i.e. the signature alone), e.g. see paragraph [0116].).

Regarding Claim 6, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to convert the sensor data for an activity related process into a code and to decode the code to determine the activity (The sensors record raw signal outputs, wherein the raw signal outputs are processed (i.e. decoded) to produce processed data (i.e. code) that is used to determine various activities, e.g. see paragraphs [0081]-[0082] and [0087]-[0088].), wherein the code forms a lexicon and language of signatures (The system includes a computer that stores a plurality of various templates (i.e. a lexicon and language of signatures) that are compared against the processed data to determine whether an action has been performed, e.g. see paragraphs [0084] and [0087].).

Regarding Claim 10, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the sensing devices comprising one or more sensors selected from the group of sensors including strain gauges, accelerometers, gyroscopes, displacement sensors, proximity sensors, hall effect sensors, optical encoders, potentiometers, linear and rotary sensors, eddy-current sensors, reflective light sensors, pressure sensors, force sensors, tilt sensors, and vibration sensors (The sensors include accelerometers, force sensors, gyroscopes, e.g. see paragraph [0053], a potentiometer, e.g. see paragraph [0067], and a pressure sensor, e.g. see paragraph [0082].).

Regarding Claim 13, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 10, wherein one or more of the sensors of the sensing devices being configured on a body of the individual (The sensors may be worn by the user (i.e. on the body of the individual), e.g. see paragraph [0060].).

Regarding Claim 17, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 10, wherein one or more of the sensors of the sensing devices have a sensor form selected from the group including single, multiple, multiplexed, clad, gloves, shirt, stocking, adherent, and conformal (The sensors may comprise one (i.e. single) or more (i.e. multiple) sensors, e.g. see paragraph [0052], and/or may take the form of a shirt, e.g. see paragraph [0064].).

Regarding Claim 20, Burroughs discloses the following:  A computer implemented method for detecting changes in ability of an individual to perform an activity, comprising:
determining a signature from digital signals comprising sensor data indicative of 3-D movement of the individual to identify a current activity of the individual for any activity (The system includes a computing unit that obtains raw sensor data and processes the sensor data into processed data (i.e. a signature) that indicate user activities, e.g. see paragraphs [0084]-[0089].); 
accessing a generic signature database to retrieve one of a plurality of generic signatures (The system includes a computer that stores a plurality of various templates (i.e. a plurality of generic signatures) that are compared to the detected user activities to determine whether a particular action has been performed, e.g. see paragraphs [0084] and [0087].)
matching the signature to one of the plurality of digital signatures to identify a current activity of the individual (The processed data (i.e. the digital signature) are compared (i.e. matched) to the stored templates (i.e. the plurality of digital signatures) to determine a current action or motion for the user, for example the system may determine the user is playing basketball or soccer (i.e. a current activity), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].);
comparing performance of the current activity to previous performances of the activity by the individual to identify change in the ability of the individual to perform the activity (The system compares the user’s current activity with the athletic history data (i.e. performance of the previous activity) and identifies a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best, e.g. see paragraphs [0103], [0105], [0118], and [0166].); and 
generating an alert to indicate the change in the ability of the individual to perform the activity (The system generates an indication (i.e. an alert) of a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best, e.g. see paragraphs [0103], [0105], [0118], and [0166].).

(A)	when the signature does not match any of the plurality of generic signatures, flag the signature for additional review and subsequent addition to the generic signature database if the signature corresponds to an unidentified activity.
(A)	Ciccolo teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to store standard behavior patterns in a memory device, e.g. see paragraphs [0035]-[0036], Figs. 2A-2B.  Furthermore, the system may then compare a detected behavior pattern to existing standard behavior patterns and, when no existing relationship exists (i.e. when the signature does not match any of the plurality of generic signatures), determine (i.e. flag) whether the detected behavior pattern should be stored (i.e. added) as a new standard behavior pattern (i.e. an unidentified activity), e.g. see paragraph [0043], Fig. 2C.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify Burroughs to incorporate the storing of a new behavior pattern as taught by Ciccolo in order to improve the system’s effectiveness at identifying alarming and non-alarming behavior patterns, e.g. see Ciccolo paragraph [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 21, the combination of Burroughs and Ciccolo teaches the limitations of Claim 20, and Burroughs further teaches the following: 
The method of claim 20, further comprising receiving the sensor data from at least one sensing device configured with the individual (The system includes one or more sensors (i.e. at least one sensing device) configured to sense athletic movements from the user (i.e. configured with the individual), e.g. see paragraph [0052].).

Regarding Claim 22, the combination of Burroughs and Ciccolo teaches the limitations of Claim 21, and Burroughs further teaches the following: 
The method of claim 21, the sensor data comprising at least one of displacement, movement, velocity, and acceleration of the individual as measured by at least one sensor of the at least one sensing device (The system measures distance (i.e. displacement), e.g. see paragraph [0088], speed (i.e. velocity), e.g. see paragraph [0088], acceleration, e.g. see paragraph [0085], and body rotation, e.g. see paragraph [0123].).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Ando (Pub. No. US 2002/0013717).
Regarding Claim 4, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1, the decryptor further configured to allow coding and encryption of the sensor data and to monitor over time and decode subsequent sensor data and to interpret the activity from the signature alone.
(A)	Ando teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include an exercise monitor (i.e. a sensor) that tracks 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the encryption of the sensed data as taught by Ando in order to avoid reporting fraudulent data, e.g. see Ando paragraph [0046], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the aforementioned limitations merely “allow” the coding and encryption of the sensor data “to” interpret the activity from the signature alone.  Hence, given the broadest reasonable interpretation, the language of Claim 4 merely requires that the system be capable of encrypting the sensor data in order to interpret the activity from the signature alone.  At most, this represents intended use language that should not be afforded patentable weight, e.g. see MPEP 2103(I)(C), because the intent of the limitation does not change/add any functions to the claim itself.  Furthermore, as shown above, the system of Burroughs does not disclose utilizing data other than the signature data to determine the user activity, and hence meets the claim language of interpreting the activity “from the signature alone.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Tsuzuki (Pub. No. US 2011/0144543).
Claim 8, the combination of Burroughs and Ciccolo teaches the limitations of Claim 6, but does not explicitly teach the following: 
(A)	The system of claim 6, wherein the code corresponds to activities of daily living, including one or more of writing, drinking from cup, drinking from a glass, cutting food, opening a pill bottle, buttoning a shirt, closing a belt, zipping a zipper, putting on clothes, urinating, defecating, wiping body and cleaning after toilet use, rising from bed, washing face/body, brushing teeth, flossing, opening refrigerator, and sitting in chair and then standing.
(A)	Tsuzuki teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to detect a user’s activities, for example recognizing that a user is drinking from a glass, e.g. see paragraphs [0040]-[0043] and [0047], to accurately recognize user behavior.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the drinking behavior recognition as taught by Tsuzuki in order to accurately recognize user behavior, e.g. see Tsuzuki paragraph [0048], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Hollock (Pub. No. US 2011/0295583).
Regarding Claim 9, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1, the decryptor and the activity analyzer further configured for machine learning to continuously improving improve the generic signature database and the normal activity pattern database based upon big data population sources.
(A)	Hollock teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include a database of behavior models (i.e. a generic signature database and a normal activity pattern database), wherein the system manages the stored behavior models via a machine learning mechanism, e.g. see paragraph [0082] and [0086]-[0088], to adapt the models to better represent the behaviors of a monitored subject based on long-term observation.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the machine learning algorithm as taught by Hollock in order to adapt the models to better represent the behaviors of a monitored subject based on long-term observation, e.g. see Hollock paragraph [0082], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Cohen (Pub. No. US 2006/0209175).

Regarding Claim 11, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1, the current activity selected from the group of activities including writing, handwriting penmanship and other script, print and inscribing means of all languages including Arabic characters, Chinese, Japanese, Korean and other language character forms.
(A)	Cohen teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include an electronic pen that comprises a writing detector module that detects hand-generated movement and recognizes a user writing based on the user hand movements, e.g. see paragraphs [0103]-[0104].  Furthermore, the system recognizes characters including Roman alphabet characters, math symbols, and/or script characters such as Asian language characters, e.g. see paragraph [0119].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the writing recognition as taught by Cohen in order to increase the types of behavior recognizable by the system, as the system of Burroughs includes a stylus, e.g. see Burroughs paragraph [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 12, the combination of Burroughs and Ciccolo teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1, the sensing devices further comprising a digital pen or writing instrument for codification of writing.
(A)	Cohen teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include an electronic pen that comprises a writing 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the writing recognition as taught by Cohen in order to increase the types of behavior recognizable by the system, as the system of Burroughs includes a stylus, e.g. see Burroughs paragraph [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Caylor (Pub. No. US 2008/0071146).
Regarding Claim 14, the combination of Burroughs and Ciccolo teaches the limitations of Claim 10, but does not explicitly teach the following: 
(A)	The system of claim 10, wherein one or more of the sensors of the sensing devices being configured in the body of the individual.
(A)	Caylor teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor exercise utilizing one or more sensors implanted in (i.e. in the body of) a patient, e.g. see paragraphs [0002] and [0023], to monitor the conditions surrounding implants to help alleviate various patient conditions, such as soft tissue loss or trauma damage.
prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the implanted sensor as taught by Caylor in order to monitor the conditions surrounding implants to help alleviate various patient conditions, such as soft tissue loss or trauma damage, e.g. see Caylor paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Geen (Pub. No. US 2004/0211258).
Regarding Claim 15, the combination of Burroughs and Ciccolo teaches the limitations of Claim 10, but does not explicitly teach the following: 
(A)	The system of claim 10, wherein one or more of the sensors of the sensing devices being configured to sense six degrees of freedom for one or more of velocity, acceleration, and angular motion.
(A)	Geen teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor a user’s movements utilizing a six degree of freedom multi-sensor, including velocity, acceleration, and angular rate sensing, e.g. see Abstract, paragraphs [0029]-[0034], to improve yield and performance of the sensing device.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the six degrees of freedom sensor as taught by Geen in order to improve yield and performance of the sensing device, e.g. see Geen paragraph [0029], and because doing .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs and Ciccolo in view of Oliver (Pub. No. US 2007/0027367).
Regarding Claim 16, the combination of Burroughs and Ciccolo teaches the limitations of Claim 10, but does not explicitly teach the following: 
(A)	The system of claim 10, wherein one or more of the sensors of the sensing devices have a sensor type selected from the group including adherent stretchable electronic, Biostamp, flexible electronic and transient electronic systems, ultrasonic sensors, radiofrequency, and radio transmitter.
(A)	Oliver teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor a user’s activities such as walking, running, or climbing, wherein the aforementioned data is obtained from motion sensors that transmit data via radio frequencies, e.g. see paragraphs [0013] and [0016]-[0017], to enable communications between a plurality of sensing devices and enable a user to observe real-time measurements of their body condition.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate the radiofrequency and/or radio transmitter sensors as taught by Oliver in order to enable communications between a plurality of sensing devices and enable a user to observe real-time measurements of their body condition, e.g. see Oliver paragraphs [0004]-.


Response to Arguments
Applicant’s arguments, see Remarks, filed December 11, 2020, with respect to the interpretation of Claims 1-6 and 8-17 under 35 U.S.C. 112(f) have been fully considered and are persuasive – Applicant’s Remarks and currently filed claim amendments clearly define the “decryptor” and the “activity analyzer” as software instructions executed by a computer processor (i.e. a structural element capable of performing the recited functions of the decryptor and the activity analyzer).  Hence Claims 1-6 and 8-17 are no longer interpreted under 35 U.S.C. 112(f).

Applicant’s arguments, see Remarks, filed December 11, 2020, with respect to the rejections of Claims 1-6 and 8-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of Claims 1-6 and 8-17 under 35 U.S.C. 112(b) have been withdrawn.  Examiner notes, however, that the present amendments necessitate the rejection of Claims 20-22 under 35 U.S.C. 112(b).

Applicant’s arguments, see Remarks, filed December 11, 2020, with respect to the rejections of Claims 1-6, 8-17, and 20-22 under 35 U.S.C. 101 have been fully considered but are not persuasive.  

The newly amended claim limitations do not include operations that are so complex so as to not be capable of being reasonably performed in the mind of a human and/or via pen and paper.  Rather, the newly amended claim limitations merely add additional elements (e.g. dictating which steps are executed by the processor) and further narrow the abstract idea (e.g. specifying that the signature data corresponds to “3-D spatial motion”), and thus do not change the fact that the present invention is directed towards a mental process.
Applicants further allege that the present invention is patent eligible because the additional elements integrate the abstract idea into a practical application, specifically an improvement in computer-related technology, and further that the invention is necessarily rooted in computer technology, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
Examiner asserts that merely enabling the system to store new types of activities does not constitute a “technological problem.”  For example, as presently claimed, there is no recitation of a machine learning algorithm and/or a neural network and/or any details explaining how this feature would be achieved by a machine learning algorithm – for example, paragraph [0007] of the present Specification discloses that the building of the lexicon of the coded activities may be done manually.  
Furthermore, even assuming, arguendo, that, similar to the invention of DDR, the present invention were necessarily rooted in computer technology, Examiner asserts that the present invention does not address a problem “specifically arising in the realm of computer networks.”  The invention of DDR addressed the problem of “retaining Web site visitors from being diverted 
Applicants also allege that the present invention is patent eligible because the claims represent significantly more than an abstract idea, specifically that the present claims recite functions that are not well-understood, routine, and conventional, e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
Examiner notes that the present claims are not rejected under 35 U.S.C. 101 only because they require generic sensors and computer structure.  Rather, as shown above, the present claims utilize the generic sensor and computer elements to perform functions that are generic computer and sensor functions (i.e. sensing data, processing the sensed data in order to make a determination/classification of the data).  Furthermore, Applicants have not provided any evidence and/or disclosure showing that the additional elements represent a non-conventional and non-generic arrangement of the additional elements.  
For the aforementioned reasons, Claims 1-6, 8-17, and 20-22 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed December 11, 2020, with respect to the rejections of Claims 1-3, 5-6, 10, 13, 17, and 20-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections of Claims 1-3, 5-6, 10, 13, 17, and 20-22 under Claims 1-6, 8-17, and 20-22 under 35 U.S.C. 103.

Applicant’s arguments, see Remarks, filed December 11, 2020, regarding the previous rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Furthermore, specifically regarding Applicant’s arguments pertaining to Claim 4, as stated above, the language pertaining to the interpretation of the activity from the signature “alone,” this language constitutes intended use language, e.g. see MPEP 2103(I)(C), because the intent of the limitation does not change/add any functions to the claim itself.  Furthermore, as shown above, the system of Burroughs does not disclose utilizing data other than the signature data to determine the user activity, and hence meets the claim language of interpreting the activity “from the signature alone.”
Additionally, specifically regarding Claim 14, Caylor is not properly deemed non-analogous art merely because it is directed towards sensing data for an implant whereas Burroughs recites sensing data on an app running in a smartphone.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burroughs’ field of endeavor is “processing physical activity data,” e.g. see Abstract, and Caylor’s field of endeavor is “monitoring implant sensor data.”  
Applicants remaining arguments pertaining to the remaining Claims are moot, as none of the aforementioned references are cited to teach the newly amended sub-activity and storing of a new activity signature limitations.
For the reasons disclosed above, Claims 1-6, 8-17, and 20-22 are rejected under 35 U.S.C. 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 18, 2021